UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-25716 FINLAY ENTERPRISES, INC. (Exact name of registrant as specified in its charter) 1350 Avenue of the Americas New York, New York10019 (212) 661-7803 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12h-3(b)(1) Rule12g-4(a)(2) Rule12h-3(b)(2) Rule15d-6 Approximate number of holders of record as of the certification or notice date: Common Stock, $0.01 par value per share – 1 holder SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, FINLAY ENTERPRISES, INC. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. FINLAY ENTERPRISES, INC. Date:November 2, 2010 By: /s/Eugene I. Davis Name: Eugene I. Davis Title: Plan Administrator
